Exhibit 10.4

 

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

 February 29, 2012,

 

among

 

MAC-GRAY CORPORATION,

 

THE SUBSIDIARIES OF THE BORROWER
IDENTIFIED HEREIN

 

and

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

1

SECTION 1.01.

Credit Agreement

1

SECTION 1.02.

Other Defined Terms

1

ARTICLE II Guarantee

4

SECTION 2.01.

Guarantee

4

SECTION 2.02.

Guarantee of Payment

5

SECTION 2.03.

No Limitations

5

SECTION 2.04.

Reinstatement

6

SECTION 2.05.

Agreement To Pay; Subrogation

6

SECTION 2.06.

Information

7

SECTION 2.07.

Certain Waivers

7

SECTION 2.08.

Remedies

7

SECTION 2.09.

Rights of Contribution

7

ARTICLE III Pledge of Securities

8

SECTION 3.01.

Pledge

8

SECTION 3.02.

Delivery of the Pledged Collateral

8

SECTION 3.03.

Representations, Warranties and Covenants

8

SECTION 3.04.

Certification of Limited Liability Company and Limited Partnership Interests

9

SECTION 3.05.

Registration in Nominee Name; Denominations

10

SECTION 3.06.

Voting Rights; Dividends and Interest

10

ARTICLE IV Security Interests in Personal Property

11

SECTION 4.01

Security Interest

11

SECTION 4.02.

Representations and Warranties

13

SECTION 4.03.

Covenants

14

SECTION 4.04.

Other Actions

17

SECTION 4.05.

Covenants Regarding Patent, Trademark and Copyright Collateral

18

ARTICLE V Remedies

 

20

SECTION 5.01

Remedies Upon Default

20

SECTION 5.02.

Application of Proceeds

21

SECTION 5.03.

Grant of License to Use Intellectual Property

21

SECTION 5.04.

Securities Act

22

SECTION 5.05.

Registration

22

ARTICLE VI Indemnity, Subrogation and Subordination

23

SECTION 6.01

Indemnity and Subrogation

23

SECTION 6.02.

Contribution and Subrogation

23

SECTION 6.03.

Subordination

23

ARTICLE VII Miscellaneous

24

SECTION 7.01

Notices

24

SECTION 7.02.

Waivers; Amendment

24

SECTION 7.03.

Collateral Agent’s Fees and Expenses; Indemnification

24

SECTION 7.04.

Successors and Assigns

24

SECTION 7.05.

Survival of Agreement

24

SECTION 7.06.

Counterparts; Effectiveness; Several Agreement

25

SECTION 7.07.

Severability

25

SECTION 7.08.

Right of Set-Off

25

SECTION 7.09.

Governing Law; Jurisdiction; Consent to Service of Process

25

SECTION 7.10.

WAIVER OF JURY TRIAL

26

SECTION 7.11.

Headings

27

SECTION 7.12.

Security Interest Absolute

27

 

--------------------------------------------------------------------------------


 

SECTION 7.13.

Termination or Release

27

SECTION 7.14.

Additional Subsidiaries

27

SECTION 7.15.

Collateral Agent Appointed Attorney-in-Fact

28

SECTION 7.16.

Joint and Several Obligations of Grantors

28

SECTION 7.17.

Amended and Restatement of Existing Guarantee and Collateral Agreement

29

 

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule I

Pledged Stock; Debt Securities

Schedule II

Intellectual Property

Schedule III

Commercial Tort Claims

Schedule IV

Insurance Requirements

 

 

 

 

Exhibits

 

 

 

Exhibit I

Form of Supplement

Exhibit II

Form of Stock Power

Exhibit III

Form of Notice of Grant of Security Interests in Patents

Exhibit IV

Form of Notice of Grant of Security Interests in Trademarks

Exhibit V

Form of Notice of Grant of Security Interests in Copyrights

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of February 29,
2012 (as amended, modified, extended, renewed or replaced, this “Agreement”) by
and among MAC-GRAY CORPORATION, a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower identified on the signature pages hereto and each
of the parties that may join as a Guarantor or Grantor hereunder after the date
hereof, and Bank of America, N.A., as Collateral Agent (together with its
successors and assigns in such capacity, the “Collateral Agent”).

 

WHEREAS, pursuant to the Amended and Restated Senior Secured Credit Agreement
dated as of the date hereof (as amended, modified, extended, renewed or
replaced, the “Credit Agreement”), among the Borrower, the Lenders party thereto
and Bank of America, N.A., as Administrative Agent, the Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement;

 

WHEREAS, the obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement;

 

WHEREAS, the Credit Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement and this Agreement is given in
amendment to, restatement of and substitution for the Existing Guarantee and
Collateral Agreement; and

 

WHEREAS, the Guarantors and Grantors are subsidiaries and affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.           Credit Agreement.  (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.  All terms defined in the New York UCC (as defined herein) and
not defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

(b)           The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.

 

SECTION 1.02.           Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Agreement” has the meaning assigned to such term in the preliminary statement
of this Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

 

--------------------------------------------------------------------------------


 

“Claiming Party” has the meaning assigned to such term in Section 6.02.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule II, and all renewals thereof.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Existing Credit Agreement” means that certain Senior Secured Credit Agreement
dated as of April 1, 2008, as amended and modified, among the Borrower and
certain Subsidiaries of the Borrower party thereto, as Borrowers, the lenders
identified therein and Bank of America, N.A., as administrative agent, which was
given in amendment to, restatement of and replacement for that certain Credit
Agreement dated as of January 10, 2005, as amended and modified, among the
Borrower and certain Subsidiaries of the Borrower party thereto, as Borrowers,
the lenders identified therein and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

“Existing Guarantee and Collateral Agreement” means that certain Guarantee and
Collateral Agreement dated as of April 1, 2008, as amended and modified, by and
among the Borrower and certain Subsidiaries of the Borrower identified therein,
as Guarantors and Grantors, and Bank of America, N.A., as collateral agent,
which was given in amendment to, restatement of and replacement for that certain
Guarantee and Collateral Agreement dated as of January 10, 2005, as amended and
modified, by and among the Borrower and certain Subsidiaries of the Borrower
identified therein, as Guarantors and Grantors, and JPMorgan Chase Bank, N.A.,
as Collateral Agent.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the New
York UCC.

 

“General Intangibles” means such term as defined in the New York UCC, including
all choses in action and causes of action and all other intangible personal
property of every kind and nature (other than Accounts) now owned or hereafter
acquired by any Grantor, including corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Agreements and other
agreements), Intellectual Property, goodwill, registrations, franchises, tax
refund claims and any letter of credit, guarantee, claim, security interest or
other security held by or granted to any Grantor to secure payment by an Account
Debtor of any of the Accounts.

 

“Grantors” means the Borrower and the Guarantors.

 

--------------------------------------------------------------------------------


 

“Guarantors” means (a) the Borrower, (b) the Subsidiaries identified on the
signature pages hereto and (c) each other Person that becomes a party to this
Agreement as a Guarantor after the Closing Date.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how and
show-how.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule II.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (a) Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under or in
connection with each Swap Agreement that (i) is in effect on the Closing Date
with a counterparty that is a Lender or an Affiliate of a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into (even if that counterparty should subsequently cease
to be a Lender (or an Affiliate of a Lender)) and (c) the due and punctual
payment and performance of all obligations of each Loan Party (i) in respect of
overdrafts and related liabilities owed to the Administrative Agent (in its
individual capacity), any Lender or any of their respective Affiliates, and
(ii) under or in connection with each Treasury Management Agreement that is with
a counterparty that is a Lender or an Affiliate of a Lender.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and

 

--------------------------------------------------------------------------------


 

recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those listed on
Schedule II, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

 

“Secured Parties” means (a) the Lenders (and any Affiliate of any Lender to
which any obligation referred to in clause (c) of the definition of the term
“Obligations” is owed), (b) the Administrative Agent, (c) the Collateral Agent,
(d) the L/C Issuer, (e) each counterparty to any Swap Agreement or Treasury
Management Agreement with a Loan Party the obligations under which constitute
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and assigns of
each of the foregoing.

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, and the goodwill associated therewith, now existing
or hereafter adopted or acquired, all registrations and recordings thereof, and
all registration and recording applications filed in connection therewith,
including registrations and registration applications in the United States
Patent and Trademark Office or any similar offices in any State of the United
States or any other country or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule II, (b) all
goodwill associated therewith or symbolized thereby and (c) all other assets,
rights and interests that uniquely reflect or embody such goodwill.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01.           Guarantee.  Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment in full when due and
performance of the Obligations.  Each of the Guarantors further agrees that

 

--------------------------------------------------------------------------------


 

the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.  Each of the
Guarantors waives diligence, presentment to, demand of payment from and protest
to the Borrower or any other Loan Party of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment and any requirement that the Collateral Agent or any Secured Party
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other documents relating to the Obligations or any
other agreement or instrument referred to therein, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

SECTION 2.02.           Guarantee of Payment.  (a)     Each of the Guarantors
further agrees that its guarantee hereunder constitutes a continuing guarantee
of payment in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof and not of collection, and waives
any right to require that any resort be had by the Collateral Agent or any other
Secured Party to any security held for the payment of the Obligations or to any
balance of any deposit account or credit on the books of the Collateral Agent or
any other Secured Party in favor of the Borrower or any other Person.  The
Guarantors hereby further agree that if any of the Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

(b)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents, Swap Agreements or other documents relating to
the Obligations, the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law.

 

SECTION 2.03.           No Limitations.  (a)    Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; (v) any Lien granted to, or in favor of, the
Collateral Agent or any Secured Party as security for any of the Obligations
shall fail to attach or be perfected; (vi) any of the Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor); or
(vii) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations).  Each Guarantor expressly authorizes the
Collateral Agent to take and hold security for the payment and performance of
the Obligations, to

 

--------------------------------------------------------------------------------


 

exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in its sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.

 

(b)           To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the indefeasible payment in full (other than
contingent indemnification and expense obligations that survive the termination
of the Loan Documents) in cash of all the Obligations, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 2.03 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  The Collateral Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or any
other Loan Party or exercise any other right or remedy available to them against
the Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Obligations
have been fully and indefeasibly paid in full in cash (other than contingent
indemnification and expense obligations that survive the termination of the Loan
Documents).  To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other Loan
Party, as the case may be, or any security.

 

SECTION 2.04.           Reinstatement.  Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.  The obligations of the Guarantors under this
Article II shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Collateral Agent and each Secured Party on demand for all reasonable and
documented out-of-pocket expenses (including the reasonable and documented
out-of-pocket fees, expenses and disbursements of one outside law firm and
reasonably necessary special and local counsel) incurred by the Collateral Agent
or such Secured Party in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

SECTION 2.05.           Agreement To Pay; Subrogation.  In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the applicable Secured Parties in cash the amount of such
unpaid Obligation.  Upon payment by any Guarantor of any sums to the Collateral
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

 

--------------------------------------------------------------------------------


 

SECTION 2.06.           Information.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Collateral Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 2.07.           Certain Waivers.  Each Guarantor acknowledges and agrees
that (a) the guaranty given hereby may be enforced without the necessity of
resorting to or otherwise exhausting remedies in respect of any other security
or collateral interests, and without the necessity at any time of having to take
recourse against the Borrower hereunder or against any collateral securing the
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against the Borrower or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement any other right and
(c) nothing contained herein shall prevent or limit action being taken against
the Borrower hereunder, under the other Loan Documents or the other documents
and agreements relating to the Obligations or from foreclosing on any security
or collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Obligations shall have been paid in full and the commitments relating
thereto shall have expired or been terminated, it being the purpose and intent
that the Guarantors’ obligations hereunder be absolute, irrevocable, independent
and unconditional under all circumstances.

 

SECTION 2.08.           Remedies.  The Guarantors agree that, to the fullest
extent permitted by law, as between the Guarantors, on the one hand, and the
Collateral Agent and the Secured Parties, on the other hand, the Obligations may
be declared to be forthwith due and payable to the extent provided in
Section 8.01 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01 of
the Credit Agreement) for purposes of this Article II, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of this Article II.  The Guarantors
acknowledge and agree that the Obligations are secured in accordance with the
terms hereof and that the Secured Parties may exercise their remedies hereunder
in accordance with the terms hereof.

 

SECTION 2.09.           Rights of Contribution.  The Guarantors hereby agree as
among themselves that, in connection with payments made hereunder, each
Guarantor shall have a right of contribution from each other Guarantor in
accordance with applicable Law.  Such contribution rights shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations have been irrevocably paid in full (other than contingent
indemnification and expense obligations that survive the termination of the Loan
Documents) and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Obligations have been irrevocably paid in full (other than
contingent indemnification and expense obligations that survive the termination
of the Loan Documents) and the commitments relating thereto shall have expired
or been terminated.

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

Pledge of Securities

 

SECTION 3.01.           Pledge.  As security for the payment or performance, as
the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under (a) the shares of capital stock and other Equity Interests owned by it,
which, as of the Closing Date are listed on Schedule I, and any other Equity
Interests obtained in the future by such Grantor and the certificates, if any,
representing all such Equity Interests (the “Pledged Stock”); provided that the
Pledged Stock shall not include more than 65% of the issued and outstanding
voting Equity Interests of any Foreign Subsidiary, (b) the debt securities owned
by it, which, as of the Closing Date are listed opposite the name of such
Grantor on Schedule I and any debt securities in the future issued to such
Grantor and the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt Securities”), (c) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 3.01, (d) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above, (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and (d) above
and (f) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (f) above being collectively referred to as the “Pledged
Collateral”).

 

SECTION 3.02.           Delivery of the Pledged Collateral.  (a) Each Grantor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all certificated Pledged Securities.

 

(b)           Each Grantor will cause any Indebtedness for borrowed money owed
to such Grantor by any Person to be evidenced by a duly executed promissory note
that is pledged and delivered to the Collateral Agent, together with any
necessary undated indorsement executed in blank, pursuant to the terms hereof.

 

(c)           Upon delivery to the Collateral Agent, (i) any certificated
Pledged Securities shall be accompanied by undated stock powers, substantially
in the form of Exhibit II hereto, duly executed in blank or other instruments of
transfer satisfactory to the Collateral Agent and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request.  Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
and made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities.  Each
schedule so delivered shall supplement any prior schedules so delivered.

 

SECTION 3.03.           Representations, Warranties and Covenants.  The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:

 

(a)           Schedule I correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral and Guarantee Requirement;

 

--------------------------------------------------------------------------------


 

(b)           the Pledged Stock and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof, are not subject to any
preemptive rights, warrants, options or other rights to purchase of any Person,
or equity holder, voting trust or similar agreements outstanding with respect
thereto, except to the extent not prohibited under the Loan Documents, and
(i) in the case of Pledged Stock of issuers that are corporations, are fully
paid and nonassessable and (ii) in the case of Pledged Debt Securities, are
legal, valid and binding obligations of the issuers thereof; provided, however,
that to the extent the Pledged Stock and Pledged Debt Securities are issued by
Persons which are not Subsidiaries, each representation and warranty made in
this clause (b) is made only to the Grantor’s knowledge;

 

(c)           except for the security interests granted hereunder, each of the
Grantors (i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantor other
than sales, dispositions and other transfers not prohibited by the Credit
Agreement, (ii) holds the same free and clear of all Liens, other than Liens
created by this Agreement, Permitted Encumbrances and transfers made in
compliance with the Credit Agreement, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than Liens created by this
Agreement, Permitted Encumbrances and transfers made in compliance with the
Credit Agreement, (iv) will defend its title or interest thereto or therein
against any and all Liens (other than the Lien created by this Agreement and
Permitted Encumbrances), however arising, of all Persons whomsoever and (v) has
good and indefeasible title to the Pledged Securities and, to such Loan Party’s
knowledge, there exists no “adverse claim” within the meaning of Section 8-105
of the New York UCC;

 

(d)           except for restrictions and limitations imposed by the Loan
Documents or securities laws generally, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder;

 

(e)           each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

(f)            no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge of the Pledged Collateral effected hereby (other than such as have
been obtained and are in full force and effect); and

 

(g)           by virtue of the execution and delivery by the Grantors of this
Agreement, when any certificated Pledged Securities are delivered to the
Collateral Agent in accordance with this Agreement, the Collateral Agent will
obtain a legal, valid and perfected first priority lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Obligations.

 

SECTION 3.04.           Certification of Limited Liability Company and Limited
Partnership Interests.  Each interest in any limited liability company or
limited partnership in which any Grantor holds more than a 50% interest in the
voting and total equity interests and pledged hereunder shall be represented by
a certificate, shall be a “security” within the meaning of Article 8 of the New
York UCC and shall be governed by Article 8 of the New York UCC.

 

--------------------------------------------------------------------------------


 

SECTION 3.05.           Registration in Nominee Name; Denominations.  The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the certificated Pledged Securities in its
own name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent.  Each Grantor will promptly give to the Collateral Agent
copies of any material notices or other communications received by it in its
capacity as holder of and with respect to Pledged Securities registered in the
name of such Grantor.  The Collateral Agent shall at all times have the right to
exchange the certificates representing certificated Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

 

SECTION 3.06.           Voting Rights; Dividends and Interest.  (a) Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Grantors that their rights under this
Section 3.06 are being suspended:

 

(i)              Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured Parties
under this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

 

(ii)           The Collateral Agent shall execute and deliver to each Grantor,
or cause to be executed and delivered to such Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

(iii)          Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and, if certificated, shall be forthwith delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement).

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 3.06, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions.

 

--------------------------------------------------------------------------------


 

All dividends, interest, principal or other distributions received by any
Grantor contrary to the provisions of this Section 3.06 shall be held in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 8.02 of the Credit
Agreement.  After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 3.06, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06 and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06 shall cease and all such rights shall thereupon become vested in
the Collateral Agent which shall have the sole and exclusive right and authority
to exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights.

 

(d)           Any notice given by the Collateral Agent to the Grantors
suspending their rights under paragraph (a) of this Section 3.06 (i) may be
given by telephone if promptly confirmed in writing, (ii) may be given to one or
more of the Grantors at the same or different times and (iii) may suspend the
rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 

ARTICLE IV

 

Security Interests in Personal Property

 

SECTION 4.01            Security Interest.  (a) As security for the payment or
performance, as the case may be, in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise of the Obligations, each Grantor
hereby assigns and pledges to the Collateral Agent, for the ratable benefit of
the Secured Parties, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”)
in, and a right to set off against, any and all right, title and interest of
such Grantor in and to all of the following personal property of such Grantor,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Article 9 Collateral”):

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all cash and Deposit Accounts;

 

(iv)          all Documents;

 

--------------------------------------------------------------------------------


 

(v)           all Equipment;

 

(vi)          all General Intangibles;

 

(vii)         all Instruments;

 

(viii)        all Inventory;

 

(ix)          all Investment Property;

 

(x)           Letter of Credit rights;

 

(xi)          all commercial tort claims against any Grantor (as identified on
Schedule III hereto);

 

(xii)         all books and records pertaining to the Article 9 Collateral;

 

(xiii)        all other personal property of such Grantor of whatever type or
description; and

 

(xiv)        to the extent not otherwise included, all Accessions and all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to and the definition of
Collateral and Article 9 Collateral shall not include (a) any permit, lease,
license, contract, instrument or agreement now or hereafter in effect of a
Grantor if the grant of a security interest in such permit, lease, license,
contract, instrument or agreement in a manner contemplated by this Agreement,
under the terms thereof or under applicable Law (including the provisions of
Sections 9-407 and 9-408 of the New York UCC), is prohibited and would result in
a breach of the terms thereof, the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise materially and adversely
alter such Grantor’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided, however that (A) such
security interest, to the extent severable, shall attach immediately to any
portion of such permit, lease, license, contract or instrument that does not
result in any of the consequences specified above; and (B) the foregoing
exclusion shall not in any way limit, impair or otherwise affect the Collateral
Agent’s continuing liens upon rights or interests of the Grantors in or to
(I) monies due or to become due in respect of such permit, lease, license,
contract or instrument or (II) any and all proceeds from the sale, transfer,
assignment, license, lease or other disposition of such permit, lease, license,
contract or instrument (provided that this requirement shall not constitute
consent by the Collateral Agent or any Secured Party to any such sale, transfer,
assignment, license, lease or other disposition that is prohibited by the Loan
Documents) and (b) any intent-to-use United States trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications.

 

(b)           Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as all assets of such Pledgor, and (ii) contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any

 

--------------------------------------------------------------------------------


 

organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates.  Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.  The Collateral Agent hereby agrees that it shall not file any “fixture
filings” and the Grantors shall have no obligation to provide information
required for any “fixture filings” except in respect of any fixtures associated
with any Mortgaged Property.

 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents substantially in the
form of Exhibit III, IV or V, as applicable, as may be necessary or advisable
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the Security Interest granted by each Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the Collateral
Agent as secured party.

 

(c)           The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

 

SECTION 4.02.           Representations and Warranties.  The Grantors jointly
and severally represent and warrant to the Collateral Agent and the Secured
Parties that:

 

(a)           Each Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.

 

(b)           The Collateral Questionnaire has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete as of the Closing Date.  Uniform
Commercial Code financing statements (including fixture filings, if required
under Section 4.01(b)) or other appropriate filings, recordings or registrations
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Collateral Questionnaire for filing in each
governmental, municipal or other office specified in the Collateral
Questionnaire (or specified by notice from the Borrower to the Collateral Agent
after the Closing Date in the case of filings, recordings or registrations
required by Section 6.03 or Section 6.12 of the Credit Agreement), are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements. 
Each Grantor represents and warrants that a fully executed agreement in the form
of Exhibit III, IV, or V, as applicable, or in a form reasonably satisfactory to
the Collateral Agent containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to United States Patents and
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered

 

--------------------------------------------------------------------------------


 

Copyrights have been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral consisting of Patents, Trademarks and Copyrights in
which a security interest may be perfected by filing, recording or registration
in the United States (or any political subdivision thereof) and its territories
and possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

 

(c)           The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the New York UCC and (iii) a security interest
that shall be perfected in all Article 9 Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, within the three-month period (commencing as of the date
hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205.  The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than Permitted Encumbrances that have priority as a matter of
law and Liens expressly permitted to be prior to the Security Interest pursuant
to Section 7.02 of the Credit Agreement.

 

(d)           The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens expressly permitted pursuant to Section 7.02 of
the Credit Agreement.  None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the New York UCC or
any other applicable laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor collaterally assigns any Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor collaterally assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 7.02 of the Credit Agreement.

 

SECTION 4.03.           Covenants.  (a)  Each Grantor agrees promptly to notify
the Collateral Agent in writing of any change (i) in corporate name, (ii) in the
location of its chief executive office, its principal place of business or any
office in which it maintains books or records relating to Article 9 Collateral
owned by it, (iii) in its identity or type of organization or corporate
structure, (iv) in its Federal Taxpayer Identification Number or organizational
identification number or (v) in its jurisdiction of organization.  Each Grantor
agrees to promptly provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph.  Each Grantor agrees not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral,
subject only to Permitted Encumbrances and other Liens expressly permitted under
the Credit Agreement.  Each Grantor agrees promptly to notify the Collateral

 

--------------------------------------------------------------------------------


 

Agent if any substantial portion of the Article 9 Collateral owned or held by
such Grantor is damaged or destroyed.

 

(b)           Each Grantor agrees to (i) maintain, at its own cost and expense,
such complete and accurate records with respect to the Article 9 Collateral
owned by it as is consistent with its current practices and in accordance with
such prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Article 9 Collateral and (ii) at such time or times
as the Collateral Agent may reasonably request, promptly to prepare and deliver
to the Collateral Agent a duly certified schedule or schedules in form and
detail consistent with each Grantor’s current practices showing the identity,
amount and location of any and all Article 9 Collateral; provided that upon the
occurrence and during the continuance of an Event of Default, such certified
schedules or schedules shall be prepared and delivered in form and detail
reasonably satisfactory to the Collateral Agent.

 

(c)           Each Grantor shall, at its own expense, take any and all actions
necessary to defend title to the Article 9 Collateral against all Persons and to
defend the Security Interest of the Collateral Agent in the Article 9 Collateral
and the priority thereof against any Lien not expressly permitted pursuant to
Section 7.02 of the Credit Agreement.

 

(d)           Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement to the extent required by the Credit Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith;
provided that it is understood and agreed that such actions shall not include
the requirement that any Grantor obtain any third party consent or approval
arising under any Laundry Facility Agreement.  If any amount payable under or in
connection with any of the Article 9 Collateral shall be or become evidenced by
any promissory note or other instrument, such note or instrument shall be
immediately pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II or adding additional schedules
hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified in writing
by the Collateral Agent of the specific identification of such Collateral, to
advise the Collateral Agent in writing of any inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral. 
Each Grantor agrees that it will use commercially reasonable efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified in writing by the Collateral
Agent of the specific identification of such Collateral.

 

(e)           [reserved]

 

(f)            At its option, the Collateral Agent may, after notice and demand
to the Grantors to do so, discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not permitted pursuant to Section 7.02 of the
Credit Agreement, and, after notice and demand to the Grantors to do so, may pay
for the maintenance

 

--------------------------------------------------------------------------------


 

and preservation of the Article 9 Collateral to the extent any Grantor fails to
do so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

(g)           If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person to secure payment and
performance of an Account, such Grantor shall promptly assign such security
interest to the Collateral Agent.  Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

 

(h)           Each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof (except as otherwise permitted
by the Credit Agreement), and each Grantor jointly and severally agrees to
indemnify and hold harmless the Collateral Agent and the Secured Parties from
and against any and all liability for such performance.

 

(i)            None of the Grantors shall make or permit to be made any
transfer, assignment, pledge or hypothecation of the Article 9 Collateral and
each Grantor shall remain at all times in possession of the Article 9 Collateral
owned by it, except that unless and until the Collateral Agent shall notify the
Grantors (which notice may be given by telephone if promptly confirmed in
writing) that an Event of Default shall have occurred and be continuing and that
during the continuance thereof the Grantors shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Article 9 Collateral without the
prior consent of the Collateral Agent, the Grantors may use and dispose of the
Article 9 Collateral in any lawful manner not inconsistent with the provisions
of this Agreement, the Credit Agreement or any other Loan Document.

 

(j)            None of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, compromises, settlements, releases, credits or
discounts granted or made in the ordinary course of business and consistent with
its current practices.

 

(k)           The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Schedule IV hereto
and Section 6.07 of the Credit Agreement.  Each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.  In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or under the Credit Agreement or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its

 

--------------------------------------------------------------------------------


 

sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable.  All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Collateral Agent and shall be additional Obligations secured hereby.

 

(l)            Each Grantor shall maintain, in form and manner reasonably
satisfactory to the Collateral Agent, records of its Chattel Paper and its
books, records and documents evidencing or pertaining thereto.

 

(m)          Each Grantor shall execute and deliver (and cause to be executed
and delivered) all agreements, assignments, instruments or other documents as
the Collateral Agent shall request for the purpose of obtaining and maintaining
control within the meaning of the New York UCC with respect to any Article 9
Collateral consisting of Investment Property, Letter-of-Credit Rights and
Electronic Chattel Paper.

 

SECTION 4.04.           Other Actions.  In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

(a)           Instruments.  If any Grantor shall at any time hold or acquire any
Instruments, such Grantor shall forthwith endorse, assign and deliver the same
to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

 

(b)           [reserved].

 

(c)           Investment Property.  Except to the extent otherwise provided in
Article III, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify. 
If any securities (other than securities held in an Account) now or hereafter
acquired by any Grantor are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof, such Grantor shall immediately notify
the Collateral Agent thereof and, at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (ii) arrange for the Collateral Agent
to become the registered owner of the securities.  If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
securities intermediary or commodity intermediary, such Grantor shall
immediately notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Collateral Agent to such
securities intermediary as to such security entitlements, or (as the case may
be) to apply any value distributed on account of any commodity contract as
directed by the Collateral Agent to such commodity intermediary, in each case
without further consent of any Grantor or such nominee, or (ii) in the case of
Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such investment property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such investment property.  The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity

 

--------------------------------------------------------------------------------


 

intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights would occur.  The provisions of this paragraph shall not apply
to any financial assets credited to a securities account for which the
Collateral Agent is the securities intermediary.

 

(d)           Electronic Chattel Paper and Transferable Records.  If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such electronic chattel paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.  The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures reasonably satisfactory to the Collateral
Agent and so long as such procedures will not result in the Collateral Agent’s
loss of control, for the Grantor to make alterations to the electronic chattel
paper or transferable record permitted under New York UCC Section 9-105 or, as
the case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such electronic chattel paper or
transferable record.

 

(e)           Letter-of-Credit Rights.  If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Collateral Agent thereof and, at
the request and option of the Collateral Agent, such Grantor shall, pursuant to
an agreement in form and substance reasonably satisfactory to the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of the letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be paid to the applicable Grantor unless an Event of
Default has occurred or is continuing.

 

(f)            Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a commercial tort claim in an amount reasonably estimated to exceed
$250,000, the Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Collateral Agent in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Collateral Agent.

 

SECTION 4.05.           Covenants Regarding Patent, Trademark and Copyright
Collateral.

 

(a)           Each Grantor agrees that it will not, do any act or omit do to any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the conduct of such Grantor’s business, as determined by such
Grantor in its reasonable business judgment, may lapse or become dedicated to
the public prior to such Patent’s natural expiration, and agrees that it shall
continue to mark any products covered by such Patent with the relevant patent
number as necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws.

 

--------------------------------------------------------------------------------


 

(b)           Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business as determined by such Grantor in its reasonable business judgment,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, maintain the quality of products and services offered
under such Trademark, display such Trademark with notice of Federal or foreign
registration to the extent necessary and sufficient to establish and preserve
its maximum rights under applicable law and (ii) not knowingly use or knowingly
permit the use of such Trademark in violation of any third party rights.

 

(c)           Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a Copyright material to the conduct
of such Grantor’s business, as determined by such Grantor in its reasonable
business judgment, continue to publish, reproduce, display, adopt and distribute
such work with appropriate copyright notice as necessary and sufficient to
establish and preserve its rights under applicable copyright laws.

 

(d)           Each Grantor shall notify the Collateral Agent promptly if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of its business, as determined by such Grantor in its reasonable
business judgment, may become abandoned, lost or dedicated to the public, or of
any materially adverse determination or development (including the institution
of, or any such determination or development in, any proceeding in the United
States Patent and Trademark Office, United States Copyright Office or any court
or similar office of any country) regarding such Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to register the same, or its right to
keep and maintain the same.

 

(e)           In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, unless it promptly informs
the Collateral Agent, and, upon request of the Collateral Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such requested writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power, being coupled with an interest,
is irrevocable.

 

(f)            Each Grantor will take all necessary steps that are consistent
with past practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof (i) to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and (ii) to maintain each issued Patent and
each registration of the Trademarks and Copyrights, in each case, that is
material to the conduct of any Grantor’s business, as determined by such Grantor
in its reasonable business judgment, including timely filings of applications
for renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with such Grantor’s reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

 

(g)           In the event that any Grantor knows or has reason to believe that
any Article 9 Collateral consisting of a Patent, Trademark or Copyright material
to the conduct of any Grantor’s business, as determined by such Grantor in its
reasonable business judgment, has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with such Grantor’s reasonable
business judgment, promptly sue for infringement, misappropriation or dilution
and to recover any and all damages for such infringement, misappropriation

 

--------------------------------------------------------------------------------


 

or dilution, and take such other actions as are appropriate under the
circumstances to protect such Article 9 Collateral.

 

(h)           Upon the occurrence and during the continuance of an Event of
Default, each Grantor shall use commercially reasonable efforts to obtain all
requisite consents or approvals by the licensor of each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Grantor’s right, title and interest thereunder to the Collateral Agent or its
designee.

 

ARTICLE V

 

Remedies

 

SECTION 5.01            Remedies Upon Default.  (a)  Upon the occurrence and
during the continuance of an Event of Default, each Grantor agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times:  (i) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (ii) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability to any Grantor for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the New York UCC or other applicable law.  Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale of Collateral shall
hold the property sold absolutely, free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

(b)           The Collateral Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale. 
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine.  The

 

--------------------------------------------------------------------------------


 

Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice.  At any public (or, to the extent permitted by
law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor.  In the event
that the proceeds of any sale, collection or realization are insufficient to pay
all amounts to which the Collateral Agent or the Secured Parties are legally
entitled, the Grantors shall be jointly and severally liable for the deficiency
(subject to Section 7.16 hereof), together with interest thereon at the Default
Rate, together with the costs of collection and attorneys’ fees.  Any surplus
remaining after the full payment and satisfaction of the Obligations shall be
returned to the Grantors or to whomsoever a court of competent jurisdiction
shall determine to be entitled thereto.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 5.01 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.

 

SECTION 5.02.           Application of Proceeds.  The Collateral Agent shall
apply the proceeds of any collection or sale of or foreclosure or other
realization upon any Collateral, including any Collateral consisting of cash as
provided in Section 8.02 of the Credit Agreement.

 

SECTION 5.03.           Grant of License to Use Intellectual Property.  For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies and upon the occurrence and during the
continuation of an Event of Default, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.  The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent,
only upon the occurrence and only during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Collateral Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.

 

--------------------------------------------------------------------------------


 

SECTION 5.04.           Securities Act.  In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect.  Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

SECTION 5.05.           Registration.  Each Grantor agrees that, upon the
occurrence and during the continuance of an Event of Default, if for any reason
the Collateral Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Collateral Agent, use commercially reasonable efforts to take or to cause
the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral.  Each Grantor further agrees to indemnify, defend
and hold harmless the Collateral Agent, each other Secured Party, any
underwriter and their respective officers, directors, affiliates and controlling
persons from and against all loss, liability, expenses, costs of counsel
(including, without limitation, reasonable fees and expenses of one outside
counsel and reasonably necessary special and local counsel to the Collateral
Agent), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the same may have been caused
by any untrue statement or omission based upon information furnished in writing
to such Grantor or the issuer of such Pledged Collateral by the Collateral Agent
or any other Secured Party expressly for use therein.  Each Grantor further
agrees, upon such written request referred to above, to use its best efforts to
qualify, file or register, or cause the issuer of such Pledged Collateral to
qualify, file or register, any of the Pledged Collateral under the “blue sky” or
other securities laws of such states as may be requested by the Collateral Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations.  Each Grantor will bear all costs

 

--------------------------------------------------------------------------------


 

and expenses of carrying out its obligations under this Section 5.05.  Each
Grantor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 5.05 and that such failure would
not be adequately compensable in damages, and therefore agrees that its
agreements contained in this Section 5.05 may be specifically enforced.

 

ARTICLE VI

 

Indemnity, Subrogation and Subordination

 

SECTION 6.01            Indemnity and Subrogation.  In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03), the Borrower agrees that (a) in the event a
payment shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Grantor shall be sold pursuant to this Agreement or any other Security Document
to satisfy in whole or in part an obligation owed to any Secured Party, the
Borrower indemnify such Grantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.

 

SECTION 6.02.           Contribution and Subrogation.  Each Guarantor and
Grantor (a “Contributing Party”) agrees (subject to Section 6.03) that, in the
event a payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors and
Grantors on the date hereof (or, in the case of any Guarantor or Grantor
becoming a party hereto pursuant to Section 7.14, the date of the supplement
hereto executed and delivered by such Guarantor or Grantor).  Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 6.02 shall
be subrogated to the rights of such Claiming Party under Section 6.01 to the
extent of such payment.

 

SECTION 6.03.           Subordination.  (a)  Notwithstanding any provision of
this Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.  No failure on the part
of the Borrower or any Guarantor or Grantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder, and each
Guarantor and Grantor shall remain liable for the full amount of the obligations
of such Guarantor or Grantor hereunder.

 

(b)           Each Guarantor and Grantor hereby agrees that all Indebtedness and
other monetary obligations owed by it to any other Guarantor, Grantor or any
other Subsidiary shall be fully subordinated to the indefeasible payment in full
in cash of the Obligations, except as otherwise permitted under the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01            Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement.  All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
as provided in Section 10.02 of the Credit Agreement.

 

SECTION 7.02.           Waivers; Amendment.  (a)  No failure or delay by the
Collateral Agent, the L/C Issuer or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent, the L/C Issuer
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.

 

SECTION 7.03.           Collateral Agent’s Fees and Expenses; Indemnification. 
(a)  The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

 

(b)           The parties hereto agree that the Collateral Agent and the other
Indemnitees (as defined in Section 10.04(b) of the Credit Agreement) shall be
entitled to indemnification as provided in Section 10.04 of the Credit
Agreement.

 

(c)           Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.  All amounts due
under this Section 7.03 shall be payable within 10 days of written demand
therefor.

 

SECTION 7.04.           Successors and Assigns.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

 

SECTION 7.05.           Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments

 

--------------------------------------------------------------------------------


 

prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and the other Secured Parties and shall survive the execution and delivery of
the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any Lender or other Secured
Party or on its behalf and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under any Loan Document is outstanding and unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated.

 

SECTION 7.06.           Counterparts; Effectiveness; Several Agreement.  This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic delivery of an image file (including .pdfs)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.  This Agreement shall become effective as to any Loan Party when a
counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement.  This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

 

SECTION 7.07.           Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.08.           Right of Set-Off.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this agreement owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section 7.08 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.

 

SECTION 7.09.           Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

(b)           SUBMISSION TO JURISDICTION.  EACH OF THE GUARANTORS AND THE
GRANTORS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COLLATERAL
AGENT, ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE GUARANTORS AND THE GRANTORS IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT, ADMINISTRATIVE
AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE ANY
GUARANTOR, ANY GRANTOR OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH OF THE GUARANTORS AND THE GRANTORS
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION 7.09.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 7.10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE

 

--------------------------------------------------------------------------------


 

BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

SECTION 7.11.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 7.12.           Security Interest Absolute.  All rights of the
Collateral Agent hereunder, the Security Interest, the grant of a security
interest in the Pledged Collateral and all obligations of each Grantor and
Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor or Guarantor in respect of
the Obligations or this Agreement.

 

SECTION 7.13.           Termination or Release.  (a)  This Agreement, the
Guarantees made herein, the Security Interest and all other security interests
granted hereby shall terminate when all the Obligations have been paid in full
and the Lenders have no further commitment to lend under the Credit Agreement,
the L/C Obligations have been reduced to zero (unless such Letter of Credit has
been Cash Collateralized to the reasonable satisfaction of the L/C Issuer) and
the L/C Issuer has no further obligations to issue Letters of Credit under the
Credit Agreement.

 

(b)           A Guarantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Guarantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Guarantor ceases to be a Subsidiary
of the Borrower; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

 

(c)           Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 10.01 of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c), the Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all documents and instruments
that such Grantor shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 7.13
shall be without recourse to or warranty by the Collateral Agent.

 

SECTION 7.14.           Additional Subsidiaries.  Pursuant to Section 6.12 of
the Credit Agreement, each Subsidiary of a Loan Party that was not in existence
or not a Subsidiary on the date of the Credit Agreement and is not a Foreign
Subsidiary is required to enter in this Agreement as a Guarantor upon becoming
such a Subsidiary.  Upon execution and delivery by the Collateral Agent and a
Subsidiary of an instrument in the form of Exhibit I hereto, such Subsidiary
shall become a Guarantor

 

--------------------------------------------------------------------------------


 

hereunder with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder.  The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

 

SECTION 7.15.           Collateral Agent Appointed Attorney-in-Fact.  Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral, (d) to send verifications of accounts
receivable to any Account Debtor, (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral, (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral, (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent and (h) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their Related Parties shall be responsible to any Grantor for any act or
failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

SECTION 7.16.           Joint and Several Obligations of Grantors.

 

(a)           Subject to subsection (c) of this Section 7.16, each of the
Grantors is accepting joint and several liability hereunder in consideration of
the financial accommodation to be provided by the Secured Parties, for the
mutual benefit, directly and indirectly, of each of the Grantors and in
consideration of the undertakings of each of the Grantors to accept joint and
several liability for the obligations of each of them.

 

(b)           Subject to subsection (c) of this Section 7.16, each of the
Grantors jointly and severally hereby irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
the other Grantors with respect to the payment and performance of all of the
Obligations arising under this Agreement, the other Loan Documents and any other
documents relating to the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Grantors without preferences or distinction among them.

 

(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Obligations, the obligations of each Grantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Obligations shall
be

 

--------------------------------------------------------------------------------


 

limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable state law.

 

SECTION 7.17.           Amendment and Restatement of Existing Guarantee and
Collateral Agreement.  The parties to the Existing Guarantee and Collateral
Agreement each hereby agree that the Existing Guarantee and Collateral Agreement
automatically shall be deemed amended, superseded and restated in its entirety
by this Agreement and that the guaranty, pledge, grant of liens and security
interests made by the Grantors to the Collateral Agent, for the benefit of the
holders of the Obligations, in the Existing Guarantee and Collateral Agreement,
are valid and subsisting, are not impaired or diminished hereby, and are
extended and carried forward hereby to secure the prompt payment and performance
in full when due, whether by lapse of time, acceleration or otherwise, of the
Obligations.  All indebtedness, obligations, liabilities and liens created by
the Existing Guarantee and Collateral Agreement shall continue unimpaired and in
full force and effect, as amended and restated in this Agreement.  This
Agreement does not constitute a novation of the obligations and liabilities
existing under the Existing Guarantee and Collateral Agreement, and this
Agreement evidences the obligations of the Grantors under the Existing Guarantee
and Collateral Agreement as continued and amended and restated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

MAC-GRAY CORPORATION

 

 

 

 

By:

 

/s/ Michael J. Shea

 

 

Name:

Michael J. Shea

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

MAC-GRAY SERVICES, INC.

 

 

 

By:

 

/s/ Michael J. Shea

 

 

Name:

Michael J. Shea

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Collateral Agent

 

 

 

By:

 

/s/ Charlene Wright Jones

 

 

Name:

Charlene Wright-Jones

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 Exhibit I to the
Guarantee and
Collateral Agreement

 

SUPPLEMENT NO.          dated as of, to the Amended and Restated Guarantee and
Collateral Agreement dated as of March [], 2012, among MAC-GRAY CORPORATION, a
Delaware corporation (the “Borrower”), the subsidiaries of the Borrower
identified therein (each such subsidiary individually a “Subsidiary Guarantor”
and collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors and the
Borrower are referred to collectively herein as the “Grantors”) and BANK OF
AMERICA, N.A. (“Bank of America”), as Collateral Agent (in such capacity, the
“Collateral Agent”).

 

A.            Reference is made to the Amended and Restated Senior Secured
Credit Agreement dated as of March [], 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto and Bank of America, as
Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Collateral Agreement referred to therein.

 

C.            The Grantors have entered into the Collateral Agreement in order
to induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit.  Section 7.14 of Collateral Agreement provides that additional
Subsidiaries of the Borrower may become Grantors under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Collateral Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.         In accordance with Section 7.14 of the Collateral Agreement,
the New Subsidiary by its signature below becomes a Grantor (and accordingly,
becomes a Guarantor and a Grantor), Grantor and Guarantor under the Collateral
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Collateral Agreement applicable to it as a Grantor, Grantor and Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor and Guarantor thereunder are true and correct
on and as of the date hereof.  In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Collateral Agreement), does hereby create and
grant to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Collateral Agreement) of the New Subsidiary.  Each
reference to a “Guarantor” or “Grantor” in the Collateral Agreement shall be
deemed to include the New Subsidiary.  The Collateral Agreement is hereby
incorporated herein by reference.

 

SECTION 2.         The New Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms

 

--------------------------------------------------------------------------------


 

subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.         This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.         The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
the location of any and all Collateral of the New Subsidiary and (b) set forth
under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

 

SECTION 5.         Except as expressly supplemented hereby, the Collateral
Agreement shall remain in full force and effect.

 

SECTION 6.        THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.         In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.         All communications and notices hereunder shall be in writing
and given as provided in Section 7.01 of the Collateral Agreement.

 

SECTION 9.         The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of one outside
counsel and reasonably necessary special and local counsel to the Collateral
Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Legal Name:

 

 

Jurisdiction of Formation:

 

 

Location of Chief Executive office:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I

to the Supplement No        to the

Guarantee and

Collateral Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interests

 

Percentage
of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------


 

Exhibit II to the
Guarantee and
Collateral Agreement

 

[Form of]

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

the following shares of capital stock of
                                        , a                         
corporation:

 

Number of Shares

 

Certificate Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and irrevocably appoints
                                                                     its agent
and attorney-in-fact to transfer all or any part of such capital stock and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.

 

 

 

[HOLDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit III to the
Guarantee and
Collateral Agreement

 

[Form of]

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Guarantee and
Collateral Agreement dated as of March [], 2012 (as the same may be amended,
modified, restated, or supplemented from time to time, the “Collateral
Agreement”) by and among the Grantors from time to time party thereto (each a
“Grantor” and collectively, the “Grantors”) and Bank of America, N.A., as
Collateral Agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Grantor has granted a continuing security interest in
and continuing lien upon, the patents and patent applications set forth on
Schedule 1 attached hereto to the Collateral Agent for the ratable benefit of
the Secured Parties.

 

The undersigned Grantor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents
and patent applications set forth on Schedule 1 attached hereto (i) may only be
terminated in accordance with the terms of the Collateral Agreement and (ii) is
not to be construed as an assignment of any patent or patent application.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[Grantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit IV to the
Guarantee and
Collateral Agreement

 

[Form of]

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Guarantee and
Collateral Agreement dated as of March [], 2012 (as the same may be amended,
modified, restated, or supplemented from time to time, the “Collateral
Agreement”) by and among the Grantors from time to time party thereto (each a
“Grantor” and collectively, the “Grantors”) and Bank of America, N.A., as
Collateral Agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Grantor has granted a continuing security interest in,
and continuing lien upon, the trademarks and trademark applications set forth on
Schedule 1 attached hereto, and the goodwill of the business appurtenant to such
trademarks, to the Collateral Agent for the ratable benefit of the Secured
Parties.

 

The undersigned Grantor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks and trademark applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Collateral
Agreement and (ii) is not to be construed as an assignment of any trademark or
trademark application.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[Grantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit V to the
Guarantee and
Collateral Agreement

 

[Form of]

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Guarantee and
Collateral Agreement dated as of March [], 2012 (as the same may be amended,
modified, restated, or supplemented from time to time, the “Collateral
Agreement”) by and among the Grantors from time to time party thereto (each a
“Grantor” and collectively, the “Grantors”) and Bank of America, N.A., as
Collateral Agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Grantor has granted a continuing security interest in
and continuing lien upon, the copyrights and copyright applications shown on
Schedule 1 attached hereto to the Collateral Agent for the ratable benefit of
the Secured Parties.

 

The undersigned Grantor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights and copyright applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Collateral
Agreement and (ii) is not to be construed as an assignment of any copyright or
copyright application.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[Grantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------